PER CURIAM.
This is an appeal by Chatom State Bank and Gilbert Waite from a decree of the equity court sustaining the demurrer to a bill which appears to have been filed by Chatom State Bank, Gilbert Waite and Uhbern Kirkland against L. A. Ferguson Company. The decree was entered on November 23, 1960 and this appeal was taken on December 23, 1960.
The facts and the position of the appellant are not clearly revealed in the briefs of the appellant. It seems that the appellant has a promissory note secured by a chattel mortgage and is seeking to give it priority over a judgment recorded before the date of the note.
 Appellant’s brief does not contain any reference to an assignment of error. It is well established that the failure of an appellant to insist upon errors assigned on the record constitutes a waiver thereof and precludes any consideration by this court. Suits v. Glover, 260 Ala. 449, 71 So.2d 49, 43 A.L.R.2d 465; Shelby County v. Hattfield, 264 Ala. 488, 88 So.2d 842; Supreme Court Rules, Rule 9, Code 1940, Tit. 7 Appendix. Furthermore, we do not find any proposition of law set out in support of any assignment of error. None of the authorities cited, so far as we can determine, are applicable to the situation existing in this case.
It results that the appeal should be dismissed.
The foregoing opinion was prepared by Stakely, Supernumerary Justice of this; Court, and was adopted by the Court as its-opinion.
Appeal dismissed.
LIVINGSTON, C. J., and GOODWIN,. COLEMAN and HARWOOD, JJ., concur.